SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33166 Allegiant Travel Company (Exact Name of Registrant as Specified in Its Charter) Nevada 20-4745737 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8360 S. Durango Drive, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number,Including Area Code: (702) 851-7300 (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of the registrant’s common stock outstanding as of the close of business on August1, 2011 was 19,056,760. Allegiant Travel Company Form10-Q June30, 2011 INDEX PARTI. FINANCIAL INFORMATION ITEM 1. Unaudited Condensed Consolidated Financial Statements 3 · Condensed Consolidated Balance Sheets as of June30, 2011 (unaudited) and December31, 2010 3 · Condensed Consolidated Statements of Income for the three and six months ended June30, 2011 and 2010 (unaudited) 4 · Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2011 and 2010 (unaudited) 5 · Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4. Controls and Procedures 24 PARTII. OTHER INFORMATION 24 ITEM 1. Legal Proceedings 24 ITEM 1A. Risk Factors 24 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 6. Exhibits 25 2 PART1. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements ALLEGIANT TRAVEL COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for share amounts) June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Accounts receivable, net Expendable parts, supplies and fuel, net of allowance for obsolescence of $260 and $170 at June 30, 2011 and December 31, 2010, respectively Prepaid expenses Deferred income taxes 98 - Other current assets Total current assets Property and equipment, net Investment in and advances to unconsolidated affiliates, net Deposits and other assets Total assets $ $ Current liabilities: Current maturities of long term debt $ $ Accounts payable Accrued liabilities Air traffic liability Deferred income taxes Total current liabilities Long-term debt and other long-term liabilities: Long term debt, net of current maturities Deferred income taxes Total liabilities Stockholders' equity: Common stock, par value $.001, 100,000,000 shares authorized; 21,542,685 and 21,455,634 shares issued; 19,051,260 and 19,005,821 shares outstanding, as of June 30, 2011 and December 31, 2010, respectively 22 21 Treasury stock, at cost, 2,491,425 and 2,449,813 shares at June 30, 2011 and December 31, 2010, respectively ) ) Additional paid in capital Accumulated other comprehensive income (loss) 23 (9
